Citation Nr: 1646416	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-31 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for bilateral sensorineural hearing loss.

2.  Entitlement to an initial rating of 30 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU). 

4.  Entitlement to service connection for peripheral neuropathy bilateral lower extremities, to include as due to herbicide exposure.

5.  Entitlement to service connection for peripheral neuropathy bilateral upper extremities, to include as due to herbicide exposure.





REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran  had active service from August 1965 to December 1969, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.  

The Board notes that the RO has addressed the upper and lower extremity peripheral issues on a new and material basis.  A review of the file demonstrates that while the RO denied service connection for peripheral neuropathy of the upper and lower extremities in March 2007, with the Veteran being notified of this decision later that month and not filing a formal notice of disagreement within the one year timeframe, additional information/evidence pertinent to the claim was received within that one year period, which allowed the claim to remain open.  As such, the Board has listed the issues as service connection for peripheral neuropathy of the upper and lower extremities and will address these issues on a de novo basis. See 38 C.F.R. § 3.156(b) (2015).  

The issues of service connection for peripheral neuropathy of the upper and lower extremities, a higher initial rating for PTSD, and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ) .
FINDING OF FACT

Audiometric testing results reveal that the Veteran had been shown to have no worse than level V hearing in the right ear and level V hearing in the left ear at any time during the appeal period.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R §§ 3.102, 4.1-4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court of Appeals for Veterans Claims (Court) has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As it relates to the issue of an increased disability rating for bilateral sensorineural hearing loss, the Veteran's status has been substantiated.  The RO, in an August 2010 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim.

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran has been afforded several VA examinations in conjunction with the claim decided herein.  Such VA examinations include those conducted in October 2010 and December 2014 to determine the severity of his bilateral sensorineural hearing loss. Neither the Veteran nor his representative have alleged that these VA examinations are inadequate for rating purposes.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected bilateral sensorineural hearing loss as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his bilateral sensorineural hearing loss have worsened in severity since the last VA examination.  Rather, with respect to such claim, they argue that the evidence reveals that these disabilities have been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examination is necessary.

In this regard, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, and in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, the VA audiologist noted in December 2014 the Veteran's subjective complaints of difficulty communicating in all situations containing noise and that he required amplification in order to communicate.  She also noted that the Veteran had difficulty hearing others without hearing aides even in quiet settings in October 2010.  Therefore, the Board finds that the VA examination of record fully described the functional effects caused by the Veteran's hearing loss disability in accordance with Martinak, supra.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at 430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.




Hearing Loss

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent for service-connected hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

The regulations provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The assignment of disability ratings for hearing impairment are arrived at by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran was afforded a VA examination in October 2010.  At the time of the examination, the Veteran reported having difficulty hearing others without hearing aids even in quiet settings.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows: right ear 60, 65, 65, and 70, and left ear 65, 75, 65, and 75, at 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech audiometry testing revealed speech recognition ability of 76 percent in the right ear and of 78 percent in the left ear.  The examiner noted that the Veteran's left ear hearing aid was broken when he dropped it.  

The Veteran was afforded an additional VA examination in December 2014.  The examiner noted that the Veteran required amplification in order to communicate.  The Veteran reported having extreme difficulty communicating in all situations containing noises.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows: right ear 60, 65, 65, and 70, and left ear 55, 75, 70, and 75, at 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech audiometry testing revealed speech recognition ability of 84 percent in the right ear and of 84 percent in the left ear.  

The October 2010 VA audiological evaluation shows the average decibel level reading was 65 in the right ear and 70 in the left ear.  Combining this with 76 percent speech discrimination in the right ear and 78 percent in the left ear results in level IV hearing in the right ear and level IV hearing in the left ear using Table VI.  Applying these results to the Table VII indicates that a 10 percent rating.  See 38 C.F.R. § 4.85.  However, as the Veteran's decibel level loss is higher than 55 at each applicable Hertz level, Table Via is applicable, resulting in level V hearing in the right ear and level VI hearing in the left ear.  See 38 C.F.R. § 4.86. 

The December 2014 VA audiological evaluation shows the average decibel level reading was 65 in the right ear and 69 in the left ear.  Combining this with 84 percent speech discrimination in the right ear and 84 percent in the left ear results in level III hearing in the right ear and level III hearing in the left ear using Table VI.  Applying these results to the Table VII indicates that a noncompensable rating is warranted.  See 38 C.F.R. § 4.85.  However, as the Veteran's decibel level loss is higher than 55 at each applicable Hertz level, Table VIa is applicable, resulting in level V hearing in the right ear and level V hearing in the left ear.  See 38 C.F.R.      § 4.86. 

To the extent that the Veteran contends that his disability is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty understanding speech, he is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Despite the foregoing, the Board acknowledges the Veteran's reports of the difficulty he has in understanding speech or communicating, particularly in noisy environments.  Even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable rating are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). 

The Board has considered whether staged ratings under Fenderson, supra are appropriate for the Veteran's service-connected bilateral sensorineural hearing loss; however, the Board finds that his symptomatology has been stable for this disability throughout the appeal.  Therefore, assigning a staged rating for each this disability is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected bilateral sensorineural hearing loss at issue and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matter he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's service-connected hearing loss.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of Compensation Services for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  During VA audiological evaluations, the audiologist explained that the Veteran's hearing loss impacted his ability to hear when there was noise.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, which are measured by both audiological testing and speech recognition testing and include exceptional hearing patterns, which were demonstrated in this case.  The Veteran's reported hearing difficulties are measured by the pure tone threshold rating, which is a schedular rating criterion. 

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's above noted difficulties are contemplated in the regulations and schedular rating criteria.

The rating criteria for rating hearing loss disability under 38 C.F.R. § 4.85 considers both speech discrimination under the Maryland CNC and the pure tone threshold average.  The schedular rating criteria also provide for ratings based on exceptional hearing loss patterns.  See 38 C.F.R. § 4.86.  In the absence of additional factors associated with the Veteran's bilateral sensorineural hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

For the foregoing reasons, the Board finds that a rating higher than 10 percent for bilateral sensorineural hearing loss is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R.        §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56  (1990).   
ORDER

A rating n excess of 20 percent for bilateral sensorineural hearing loss is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

As to the issues of service connection for peripheral neuropathy of the upper and lower extremities, the Board notes that the Veteran has indicated his belief that his current upper and lower extremity neurological problems had their onset in service and have continued to the present day.  The Board observes that the Veteran has been diagnosed as having various neurological disorders of the upper and lower extremities.  A November 1967 service treatment note reflects the Veteran's complaints of right-sided low back pain with radiation and an impression of myositis.  

The Board notes that early onset peripheral neuropathy is among those diseases listed for presumptive service connection under 38 C.F.R. § 3.309(e).  The National Academy of Science (NAS), in Veterans and Agent Orange: Update 2012,  found that there was "inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and the following conditions: . . . (18) chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy)[.]"  See 79 Fed. Reg. 20308, 20312 (April 11, 2014). 

To date, the Veteran has not been afforded a VA examination to determine the etiology of any upper and lower neurological disorders and their relationship, if any, to his period of service.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  On remand, such an etiology opinion should be obtained.

As to the issue of a higher initial rating for PTSD, the Board notes that the Veteran was last afforded a VA examination for evaluation of this condition was in May 2012.  The Veteran's representative argued that a new examination is warranted as the last examination had occurred four years ago in an October 2016 Informal Hearing Presentation.  In a December 2012 VA treatment note, the Veteran reported that he was not doing well, that there had been an exacerbation of his PTSD symptoms and that he was fighting in his sleep.  An April 2013 VA treatment note indicated that the Veteran had been prescribed new medication for nightmares and that he had reported hearing voices and seeing shadows.  The Board notes that auditory or visual hallucinations were not reported or found on the last examination.
As such, in the light of evidence suggesting worsening of the disability since the last VA examination, the Board finds that the Veteran should be afforded a new VA examination to obtain pertinent information to assess the current nature and severity of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran has alleged that he was unable to obtain and maintain employment due to his service-connected bilateral sensorineural hearing loss and extremity neuropathy.  In an October 2016 Informal Hearing Presentation, the Veteran's representative generally argued that the Veteran's service-connected PTSD and bilateral sensorineural hearing loss rendered him unemployable.  A May 2012 VA examiner did not specifically address the impact, if any, of the Veteran's PTSD on his employability.  The Board acknowledges that that ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16 (a)). However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 38 (2013)), further medical findings as to the functional effects of individual, and combined, service-connected disabilities would be helpful in resolving the claim for a TDIU.

Finally, due to the length of time that will elapse on remand, updated VA treatment records should be obtained.



Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from December 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R.    § 3.159 (e).

2.  After obtaining any outstanding treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current neurological disorder of the upper and lower extremities.  All indicated tests and studies should be performed and all findings must be reported in detail.  The entire record must be made available for review and the examiner should note such review in his/her report. 

The examiner is requested to render the following opinions:

(a)  The examiner should clearly identify all diagnoses related to the Veteran's claimed neurological disorder of the upper and/or lower extremities.  The examiner should identify all such disorders that have been present at any time since March 2006 (even if currently resolved).

(b)  Then, with respect to each such diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset during service, or is otherwise medically related to service, to include the Veteran's complaints of radiating pain in November 1967 and his presumed exposure to herbicides.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all psychiatric symptoms found to be present.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in May 2012 and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment.   The examiner should also describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.

All opinions expressed should be accompanied by supporting rationale.

4.  After obtaining all outstanding records, obtain an opinion addressing the functional effects the Veteran's service-connected disabilities (which currently include PTSD, bilateral sensorineural hearing loss and tinnitus) in combination have on his ability to work, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

5.  After undertaking any other development deemed appropriate (to include consideration of whether referral of the claim for TDIU to the Under Secretary for Benefits or the Director of Compensation Services under 38 C.F.R. § 4.16 is warranted), the RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


